                                                                                                   5



        December 26th, 2020 will go down as a day I will never forget. Earlier in the month of
December I had struggled with deciding if I wanted to be one of the first to get the covid-19
vaccine. I weighed my options and decided to go ahead with it. As a Nursing Assistant I have
direct contact with covid-19 patients. I also have lost a co-worker to covid-19, and the biggest
factor for me to get the shot was my sister is currently going through chemotherapy for breast
cancer. With her being immunocompromised I wanted to do anything I could to help her, and
others like her. Losing my co-worker to COVID-19 was a huge blow to me as well. I still am
shook because we were so close in age, she 43 and I 39.
        Then my life was completely changed when Mr. Brandenberg decided that it was his
choice weather or not, we were to receive a vaccine that is effective. I still struggle with the
choice YOU made on December 24-25, 2020. Why do you think you can just decide for
someone, especially when they think they are doing the right thing to protect their family,
friends, and patients! How dare you do such a thing! I know there are many people that do not
believe that COVID-19 is real, but that is beside the point. You are entitled to your own
opinions, but you are not entitled to make a choice for someone else. You should have never
done what you did. I hope that someday you will realize that the world does not revolve around
Steven Brandenberg! You were and are 100 percent in the wrong, regardless of your personal
beliefs. You were once a pharmacist, someone that people rely on in times of need. Not only did
you betray my co-workers, but you also betrayed your profession!! I can only hope that you will
someday realize what you have done!
